Per Curiam,
Whether the testator was competent to execute the will dated November 11,1914, is, so far as this appellant is concerned, immaterial. He asks for an issue devisavit vel non because he claims to have an interest in the estate of the testator under an earlier will, executed in 1907. It clearly appeared from the testimony that the testator had destroyed that will when he was fully competent to do so, and this fact, properly found by the court below, left the appellant without any interest in the estate of the testator and with no standing as a contestant of the will executed in 1914.
Decree affirmed at appellant’s costs.